DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 03/30/2022.
Claims 4, 10, and 17 remain cancelled.
Claims 1-3, 5-9, 11-16, 18-20 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bjorn Johnson, Reg. No. 64,108, on 03/31/2022.
The application has been amended as follows: 
In ‘Claims’:
1.	(Currently Amended) A method, comprising:
	recording at least one of a number of indicators 
performing a failure analysis by calculating how long the super block is in a programmed state before failing using one or more of the number of indicators of time in response to a memory system including the super block failing.

2.	(Currently Amended) The method of claim 1, further comprising recording another of the number of indicators 

3.	(Original) The method of claim 2, further comprising calculating how long the super block is in an erased state before being programed.

4.	(Canceled) 

5.	(Currently Amended) A method, comprising:
	storing a number of indicators of 
	adjusting trim settings of a memory array in response to one or more of the number of indicators of time, wherein adjusting the trim settings includes adjusting the trim settings to follow signal shifts over time.

6.	(Original) The method of claim 5, wherein adjusting trim settings includes adjusting background scans.

7.	(Currently Amended) The method of claim 6, wherein adjusting background scans includes increasing a frequency of the background scans in response to one or more of the number of indicators of time.

8.	(Currently Amended) The method of claim 6, wherein adjusting background scans includes decreasing a frequency of the background scans in response to one or more of the number of indicators of time.

9.	(Currently Amended) The method of claim 5, wherein adjusting trim settings includes erasing a portion of the memory array prior to writing a portion of the memory array in response to one or more of the number of indicators of time.

10.	(Canceled) 

11.	(Original) The method of claim 5, wherein adjusting trim settings includes adjusting at least one of voltage levels, current levels, read algorithms, or read levels.

12.	(Currently Amended) An apparatus, comprising:
	a memory array; and
	a controller coupled to the memory array, wherein the controller is configured to:
store [[an]] a first indicator of a number of indicators of time at which a first page of a super block is programmed;
store [[an]] a second indicator of the number of indicators of time at which a last page of the super block is programmed;
predict a signal shift number of indicators of time; and
adjust trim settings to follow the signal shift over time.

13.	(Original) The apparatus of claim 12, further comprising a block information table (BIT) stored in the memory array.

14.	(Currently Amended) The apparatus of claim 13, wherein the BIT stores one or more of the number of  indicators of time.

15.	(Original) The apparatus of claim 13, wherein the controller is further configured to store the BIT in volatile memory.

16.	(Original) The apparatus of claim 15, wherein the controller is further configured to copy the BIT from the volatile memory to non-volatile memory prior to the apparatus being turned off.

17.	(Canceled) 

18.	(Currently Amended) The apparatus of claim 12, wherein the one or more of the number of indicators of time are stored in power on hours. 

19.	(Currently Amended) The apparatus of claim 12, wherein the one or more of the number of indicators of time are stored in power on cycles.

20.	(Currently Amended) The apparatus of claim 12, wherein the one or more of the number of indicators of time are stored in real time

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “performing a failure analysis by calculating how long the super block is in a programmed state before failing using one or more of the number of indicators of time in response to a memory system including the super block failing.”
	As per claim 5, the examiner found no prior arts that teach, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “adjusting trim settings of a memory array in response to one or more of the number of indicators of time, wherein adjusting the trim settings includes adjusting the trim settings to follow signal shifts over time.”
	As per claim 12, the examiner found no prior arts that teach, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “predict a signal shift where signals of a super block will shift after a particular amount of time using one or more of the number of indicators of time; and adjust trim settings to follow the signal shift over time.”
	As per claim 12, the examiner found no prior arts that teach, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “predict a signal shift where signals of a super block will shift after a particular amount of time using one or more of the number of indicators of time; and adjust trim settings to follow the signal shift over time.”
	Claims 2, 3, 6-9, 11, 13-16, 18-20 depend either directly or indirectly on claim 1, 5 or 12 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        April 2, 2022